Exhibit 99.1 Texas Eastern Products Pipeline Company, LLC and Subsidiaries Unaudited Condensed Consolidated Balance Sheet September 30, 2008 UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET OF TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet as of September 30, 2008 1 Notes to Unaudited Condensed Consolidated Balance Sheet 2 Note 1.Organization and Basis of Presentation 2 Note 2.General Accounting Policies and Related Matters 3 Note 3.Accounting for Unit-Based Awards 5 Note 4.Employee Benefit Plans 9 Note 5.Financial Instruments 10 Note 6.Inventories 14 Note 7.Property, Plant and Equipment 14 Note 8.Investments in Unconsolidated Affiliates 15 Note 9.Acquisitions 17 Note 10.Intangible Assets and Goodwill 21 Note 11.Debt Obligations 22 Note 12.Minority Interest 26 Note 13.Member’s Equity (Deficit) 27 Note 14.Business Segments 28 Note 15.Related Party Transactions 28 Note 16.Commitments and Contingencies 31 i TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Dollars in thousands) September 30, 2008 ASSETS Current assets: Cash and cash equivalents $ 64 Accounts receivable, trade (net of allowance for doubtful accounts of $1,525) 1,715,504 Accounts receivable, related parties 6,410 Inventories 170,290 Other 78,541 Total current assets 1,970,809 Property, plant and equipment, at cost (net of accumulated depreciation of $651,936) 2,372,694 Equity investments 1,191,377 Intangible assets 214,370 Goodwill 106,404 Other assets 129,980 Total assets $ 5,985,634 LIABILITIES AND MEMBER’S EQUITY Current liabilities: Accounts payable and accrued liabilities $ 1,809,746 Accounts payable, related parties 38,940 Accrued interest 49,327 Other accrued taxes 29,970 Other 50,608 Total current liabilities 1,978,591 Long-term debt: Senior notes 1,714,463 Junior subordinated notes 299,565 Other long-term debt 324,717 Total long-term debt 2,338,745 Other liabilities and deferred credits 30,138 Commitments and contingencies Minority interest 1,789,205 Member’s equity (deficit): Member’s equity (deficit) (100,700 ) Accumulated other comprehensive loss (50,345 ) Total member’s equity (deficit) (151,045 ) Total liabilities and member’s equity (deficit) $ 5,985,634 See Notes to Unaudited Condensed Consolidated Financial Statements. 1 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands. NOTE 1.ORGANIZATION AND BASIS OF PRESENTATION Organization Texas Eastern Products Pipeline Company, LLC (the “Company”), is a Delaware limited liability companythat owns a 2% general partner interest in TEPPCO Partners, L.P. (“TEPPCO”) and acts as the managing general partner of TEPPCO.We have no independent operations and no material assets outside those of TEPPCO.TEPPCO, a Delaware limited partnership, is a master limited partnership formed in March 1990, and its limited partner units (“Units”) are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “TPP.”TEPPCO operates through TE Products Pipeline Company, LLC (“TE Products”), TCTM, L.P. (“TCTM”), TEPPCO Midstream Companies, LLC (“TEPPCO Midstream”) and TEPPCO Marine Services, LLC (“TEPPCO Marine Services”). Our membership interests are owned by Enterprise GP Holdings L.P. (“Enterprise GP Holdings”), a publicly traded partnership controlled by Dan L.
